           Case 4:18-cv-02517-JSW Document 31 Filed 12/04/18 Page 1 of 2




 1 Laurence M. Rosen, Esq. (SBN 219683)
   THE ROSEN LAW FIRM, P.A.
 2 355 South Grand Avenue, Suite 2450
 3 Los Angeles, CA 90071
   Telephone: (213) 785-2610
 4 Facsimile: (213) 226-4684
   Email: lrosen@rosenlegal.com
 5
 6 Counsel for Plaintiffs
 7                                UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF CALIFORNIA
 8
 9     DALE BORANKO and WILLIAM REED,                       Case No: 4:18-cv-02517-JSV
       Individually and on behalf of all others similarly
10     situated,                                            NOTICE OF VOLUNTARY DISMISSAL
11             Plaintiffs,                                  CLASS ACTION
12
               v.                                           JUDGE: Jeffrey S. White
13
       QUINSTREET, INC., DOUGLAS VALENTI,
14
       and GREGORY WONG,
15
               Defendants.
16
                    PLEASE TAKE NOTICE that Lead Plaintiff Dale Boranko and additional Plaintiff
17
18 William Reed (together, “Plaintiffs”), pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), hereby voluntarily
19 dismiss this action without prejudice as to Defendants QuinStreet, Inc., Douglas Valenti, and Gregory
20
     Wong.
21
             Defendants have not filed any answer or moved for summary judgment. A class has not been
22
23 certified. Plaintiffs have not previously dismissed an action based on or including the same claims as
24 presented in this instant action.
25           This dismissal is without prejudice. Plaintiffs expressly reserve any and all rights they may
26
     have. The parties shall bear their respective costs.
27
28

                                                   -1-
                     Class Action Complaint for Violation of the Federal Securities Laws
        Case 4:18-cv-02517-JSW Document 31 Filed 12/04/18 Page 2 of 2




 1
 2 Dated: December 4, 2018                   Respectfully submitted,

 3                                           THE ROSEN LAW FIRM, P.A.

 4                                           By: /s/Laurence M. Rosen
                                             Laurence M. Rosen, Esq. (SBN 219683)
 5
                                             355 S. Grand Avenue, Suite 2450
 6                                           Los Angeles, CA 90071
                                             Telephone: (213) 785-2610
 7                                           Facsimile: (213) 226-4684
                                             Email: lrosen@rosenlegal.com
 8
 9                                           Counsel for Plaintiff

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               -2-
                 Class Action Complaint for Violation of the Federal Securities Laws
